     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ALLISON J. CHEUNG, CSBN 244651
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8942
 7          Facsimile: (415) 744-0134
            E-Mail: allison.cheung@ssa.gov
 8
     Attorneys for Defendant
 9
                                    UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
                                           SACRAMENTO DIVISION
12
13                                                      )       Case No.: 2:18-cv-00611-DMC
     KELLY BARNES,                                      )
14                                                      )       STIPULATION FOR THE AWARD AND
                      Plaintiff,                        )       PAYMENT OF ATTORNEY FEES AND
15                                                      )       EXPENSES PURSUANT TO THE EQUAL
             vs.                                        )       ACCESS TO JUSTICE ACT, 28 U.S.C.
16                                                      )       § 2412(d); ORDER
     ANDREW SAUL,                                       )
17   Commissioner of Social Security,                   )
                                                        )
18                                                      )
                      Defendant.                        )
19
20
21           IT IS HEREBY STIPULATED by and between the parties through their undersigned
22   counsel, subject to the approval of the Court, that Plaintiff Kelly Barnes be awarded attorney fees
23   and expenses in the amount of twelve thousand dollars ($12,000.00) under the Equal Access to
24   Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920.1 This amount

25
     1
       A plaintiff normally has 90 days from the issuance of a judgment to file for EAJA fees. Brown
26   v. Shalala, 859 F. Supp. 1304, 1307 (E.D. Cal. 1994). To allow the parties additional time to
27   meet and confer over EAJA fees, the Commissioner waived the statutory, non-jurisdictional
     deadline so that the parties could engage in settlement negotiations, the result of which is the
28   agreement contained in this stipulation. The parties stipulate and agree that this stipulation is
     timely filed for purposes of an award of EAJA fees.

     Stip. & Prop. Order for EAJA.; 2:18-cv-00611-DMC       1
     represents compensation for all legal services rendered on behalf of Plaintiff by counsel in
 1
     connection with this civil action, in accordance with 28 U.S.C. §§ 1920, 2412(d).
 2
               After the Court issues an order for EAJA fees to Plaintiff Kelly Barnes, the government
 3
     will consider the matter of Plaintiff’s assignment of EAJA fees to Robert C. Weems. Pursuant
 4
     to Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to
 5
     honor the assignment will depend on whether the fees are subject to any offset allowed under
 6
     the United States Department of the Treasury’s Offset Program. After the order for EAJA fees
 7
     is entered, the government will determine whether they are subject to any offset.
 8
               Fees shall be made payable to Plaintiff Kelly Barnes, but if the Department of the
 9
     Treasury determines that Plaintiff does not owe a federal debt, then the government shall cause
10
     the payment of fees and expenses to be made directly to Robert C. Weems, pursuant to the
11
     assignment executed by Plaintiff. Any payments made shall be delivered to counsel Robert C.
12
     Weems.
13
               This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
14
     attorney fees, and does not constitute an admission of liability on the part of Defendant under
15
     the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release
16
     from, and bar to, any and all claims that Plaintiff Kelly Barnes and/or Robert C. Weems,
17
     including Weems Law Offices may have relating to EAJA attorney fees in connection with this
18
     action.
19
     //
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28


     Stip. & Prop. Order for EAJA.; 2:18-cv-00611-DMC   2
                                                        Respectfully submitted,
 1
 2   Dated: December 4, 2019                            /s/ Robert C. Weems
                                                        (*as authorized via email on December 3, 2019)
 3                                                      ROBERT C. WEEMS
                                                        Attorney for Plaintiff
 4
 5   Dated: December 4, 2019                            McGREGOR W. SCOTT
                                                        United States Attorney
 6                                                      DEBORAH LEE STACHEL
 7                                                      Regional Chief Counsel, Region IX
                                                        Social Security Administration
 8
                                                By:     /s/ Allison J. Cheung
 9                                                      ALLISON J. CHEUNG
10                                                      Special Assistant U.S. Attorney
                                                        Attorneys for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Prop. Order for EAJA.; 2:18-cv-00611-DMC      3
                                                        ORDER
 1
             Based upon the parties’ Stipulation for the Award and Payment of Attorney Fees and
 2
     Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), IT IS ORDERED
 3
     that fees and expenses in the amount of $12,000.00 as authorized by 28 U.S.C. § 2412, and no
 4
     costs under 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
 5
 6
 7   Dated: December 5, 2019
                                                              ____________________________________
 8                                                            DENNIS M. COTA
                                                              UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Prop. Order for EAJA.; 2:18-cv-00611-DMC     4
